Citation Nr: 18100327
Decision Date: 04/09/18	Archive Date: 04/09/18

DOCKET NO. 15-45 037
DATE:	April 9, 2018
ISSUES DECIDED:	0	ISSUES REMANDED:	4
 
REMANDED ISSUES
Entitlement to service connection for bilateral hearing loss, entitlement to service connection for tinnitus, entitlement to service connection for Menieres disease, and entitlement to service connection for a back disability, are remanded for additional development.
The Veteran served on active duty from July 1960 to May 1962.
These matters come before the Board of Veterans Appeals (Board) on appeal from a May 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.
In March 2014, the Veteran was scheduled for a VA ear conditions examination and a separate hearing loss and tinnitus examination.  The record reflects that the Veteran attended the requested ear conditions examination, however, a note in the claims file indicates that he failed to report for the scheduled hearing loss and tinnitus examination.  In a June 2014 correspondence, the Veteran stated that he attended both examinations.  On remand, an attempt should be made to obtain the second VA examination report.  If the report is not available, the Veteran should be scheduled for a new hearing loss and tinnitus examination. 
In the above-mentioned May 2014 rating decision, the RO denied the issues of entitlement to service connection for Menieres disease and a back disability.  In August 2014, the Veteran expressed his disagreement and expressed his intent to file an appeal of all issues. (Emphasis added.)  A statement of the case has not been issued for these issues.
 
The matters are REMANDED for the following actions:
1. Contact the Veteran in order to have him identify the names and addresses of all health care providers who have treated him for his hearing loss and tinnitus.  The Veteran should also be notified that he may submit evidence or treatment records to support his claim.
The Board is particularly interested any outstanding records of VA medical treatment, including the May 2014 VA hearing loss and tinnitus examination report, if such report exists. 
The AOJ should attempt to obtain any such records.  All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the Veterans VA claims folder.
2. In the event that the May 2014 VA Hearing Loss and Tinnitus examination cannot be located, schedule the Veteran for a VA examination to determine the nature and likely etiology of his hearing loss and tinnitus.  The Veterans claims file must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  
The examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that the Veterans claimed hearing loss or tinnitus had causal origins in service or is otherwise related to the Veterans active duty service.  
The examiner should accept the history of symptoms provided by the Veteran as true unless the examiner provides a rationale as to why the Veterans recollection is affirmatively contradicted by the medical evidence. 
A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.    
3.  The AOJ should furnish the Veteran with an SOC pertaining to the issues of (i) entitlement to service connection for a Menieres disease; and (ii) entitlement to service connection for a back disability.  These issues should be returned to the Board only if an appeal is timely perfected.
4. Thereafter, readjudicate the claims for hearing loss and tinnitus.  If any benefit sought remains denied, issue the Veteran and his representative a supplemental statement of the case and a reasonable opportunity to respond.  Then return the matters to the Board for further review.

 
 
M. Donohue
Acting Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Saudiee Brown, Associate Counsel

